The Vice Chancellor.
An application was made to this court some time since, in this cause, for the appointment of a receiver. Under the circumstances of the case, the application was then denied, but it was intimated in the opinion then given that if any circumstance should arise to justify the appointment, that one would subsequently be appointed. An application is now made for the appointment of *361a receiver upon a simple notice for that purpose, founded upon the bill, without any affidavits or other proofs to show the present necessity of such an order. The bill was before the court on the former motion. This is in effect asking the court to grant a motion upon the same papers or a part of the same papers upon which it was formerly refused. Without going into the merits of the question, it is only necessary to say that such practice cannot be tolerated. The complainant to obtain his order must furnish some proofs of a necessity for it which did not exist at the former time.
The motion is denied with $7,50 costs.